Citation Nr: 1701330	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vincent Pastore, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, to include service in Vietnam from December 1970 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was twice scheduled for a Board hearing, but ultimately withdrew his request in an April 2014 letter.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704(e) (2016).

In October 2014, the Board remanded the claim for further development.  The matter is back before the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary to satisfy VA's duty to assist the Veteran.  Here, the Board finds that a new examination is warranted.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A November 2015 VA mental health examination was obtained.  The examiner opined that the Veteran did meet the DSM-5 diagnostic criteria for PTSD, opining instead that there were diagnoses of recurrent major depressive disorder and alcohol use disorder.  The examiner referred to the DSM-5 solely in making determinations.  In the report section labeled "PTSD Diagnostic Criteria", the examiner provided no response.  The examiner later stated that the Veteran's stressor met criterion A, but that "he did not endorse a sufficient number of other symptoms required for a diagnosis of PTSD per DSM 5."  The examiner diagnosed major depressive disorder and alcohol use disorder and provided etiological opinions for both, without any supporting explanation.

The Board finds that the November 2015 opinion is inadequate.  First, the examination and report failed to discuss which other DSM-5 criteria were present or absent.  Rather, the examiner summarily indicated that the Veteran did not meet the diagnostic criteria for PTSD.  Second, the examiner referred solely to the DSM-5 in making the determination.  However, this case is governed by the DSM-IV, as the matter was certified to the Board in May 2013.  See Schedule for Rating Disabilities- Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (Mar. 19, 2015) (noting that effective August 4, 2014, the diagnosis of a mental disorder must conform to DSM-5, not DSM-IV, but this change does not apply to claims that were certified for appeal to the Board  on or before August 4, 2014).  Thus, DSM-IV is applicable to his case and the examination must conform to DSM-IV criteria.  Third, although an etiological opinion was provided regarding major depressive disorder, the examiner provided no supporting explanation.  Remand is thus required to address these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to identify and determine the etiology of all currently diagnosed psychiatric disorders.  If possible, the examination should be conducted by an examiner who has not previously examined the Veteran.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine the current psychiatric diagnoses.  In making this determination, the examiner must use the criteria contained in the DSM-IV rather than the DSM-5.  If the examiner determines that the Veteran does not have PTSD, he or she must discuss the prior diagnosis of PTSD in the March 2011 private examination.  

Second, for each psychiatric disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service stressors of rocket fire and mortar attacks and any fear of hostile military activity.  If the examiner does not diagnose major depressive disorder, the examiner must fully address the diagnosis contained in the 2012 VA record.

Third, if a diagnosis of PTSD is deemed appropriate, the examiner must comment on the link between the currently diagnosed PTSD and the Veteran's conceded in-service stressors of rocket fire and mortar attacks and any fear of hostile military activity.

The examiner must address the following:  a) an October 2010 VA examination; b) a March 2011 private medical opinion; c) a November 2012 VA opinion; and d) the November 2015 VA examination.


4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


